548 So. 2d 660 (1989)
Antonio TORRES, Petitioner,
v.
STATE of Florida, Respondent.
No. 73699.
Supreme Court of Florida.
September 14, 1989.
*661 James Marion Moorman, Public Defender, and Robert M. Mack, Asst. Public Defender, Bartow, for petitioner.
Robert A. Butterworth, Atty. Gen., and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for respondent.
PER CURIAM.
Pursuant to article V, section 3(b)(4), of the Florida Constitution, we accepted review of Torres v. State, 541 So. 2d 1224 (Fla. 2d DCA 1989), wherein the district court certified the following question as being of great public importance.
DOES A WHITE DEFENDANT BEING REPRESENTED BY A BLACK ATTORNEY HAVE STANDING TO CHALLENGE THE STATE'S EXCLUSION OF BLACK JURORS BY USE OF PEREMPTORY CHALLENGES IN LIGHT OF BATSON V. KENTUCKY, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986) and STATE V. NEIL, 457 So. 2d 481 (Fla. 1984)?
541 So.2d at 1226.
In Kibler v. State, 546 So. 2d 710 (Fla. 1989), we held that a white defendant has standing to challenge the state's systematic exclusion of black prospective jurors. Thus, we answer the certified question in the affirmative, quash the decision of the district court, and remand for further proceedings consistent with this opinion.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.